          Case 1:19-cr-00148-SPW Document 27 Filed 10/09/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 UNITED STATES OF AMERICA,
                                                CR 19-148-BLG-SPW
                      Plaintiff,

  vs.                                            ORDER


 RODNEY GEORGE PLENTYHAWK,
 JR.,

                      Defendant.

        Due to the recent COVID-19 outbreak, and upon the Court's Own Motion,

        IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled

for Tuesday, November 24, 2020 at 10:30 a.m. is VACATED and RESET to

commence VIA VIDEO from Crossroads Correctional Facility(Shelby, MT)on

Tuesday, November 24, 2020 at 2:00 p,m. Counsel may appear in the Snowy

Mountains Courtroom thirty(30)minutes prior the hearing to video conference with

Defendant. If the defendant objects to this hearing being held via video, he must

file a motion to continue the hearing to allow time for the defendant to be

transported.
Case 1:19-cr-00148-SPW Document 27 Filed 10/09/20 Page 2 of 2
